1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    HANNAH R. LABAREE, #294338
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax 916-498-5710
     Hannah_Labaree@fd.org
5
6    Attorney for Defendant
     KENYATA BOLDRIDGE
7
8                               IN THE UNITED STATES DISTRICT COURT
9
                             FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                     Case No. 2:20-mj-48 AC
12                    Plaintiff,                    STIPULATION AND [PROPOSED] ORDER TO
                                                    CONTINUE PRELIMINARY HEARING
13            v.
14    KENYATA BOLDRIDGE,                             DATE:           March 9, 2020
                                                     TIME:           2:00 P.M.
15                    Defendant.                     JUDGE:          Hon. DEBORAH BARNES
16
             On March 2, 2020, Kenyata Boldridge appeared in magistrate court in this district for his
17
     initial appearance on an alleged violation of his term of supervised release out of the Western
18
     District of Missouri, Kansas City division, pursuant to Federal Rule of Criminal Procedure 32.1.
19
     CR 1. Mr. Boldridge waived an identity hearing and requested that this matter be set for
20
     preliminary hearing pursuant to Rule 32.1(b)(1), on Monday, March 9. The government moved
21
     for detention. The defendant submitted and was ordered detained. CR 3.
22
             The parties hereby stipulate that the preliminary hearing scheduled for March 9, 2020 be
23
     vacated and be continued to March 13, 2020 at 2:00 P.M. The reason for this continuance is that
24
     defense counsel requires additional time to consult with her client and conduct independent
25
     investigation. Specifically, the defense is investigating the possibility of a Rule 20 transfer of
26
     Mr. Boldridge’s case into this district, and is in need of additional time to complete that work,
27
     consult with opposing counsel in both districts, and advise her client. Under Rule 32.1(b)(1), “a
28
      Stipulation and [Proposed] Order                -1-
      to Continue Preliminary Hearing
1    magistrate judge must promptly conduct a [preliminary] hearing,” and the parties agree that the
2    proposed date of March 13 falls within that “prompt[]” timeframe and thus requires no waiver by
3    the defendant. Cf. Fed. R. Crim. P. 5.1(c) (providing that preliminary hearings must be held “no
4    later than 14 days after the initial appearance if the defendant is in custody”).
5
6    DATED: March 5, 2020                           Respectfully submitted,
7
                                                    HEATHER E. WILLIAMS
8                                                   Federal Defender

9                                                   /s/ Hannah R. Labaree
                                                    HANNAH R. LABAREE
10
                                                    Assistant Federal Defender
                                                    Attorney for KENYATA BOLDRIDGE
11
12   DATED: March 5, 2020                           McGREGOR W. SCOTT
                                                    United States Attorney
13
                                                    By: /s/ Aaron D. Pennekamp
14                                                  AARON D. PENNEKAMP
15                                                  Assistant United States Attorney
                                                    Attorney for Plaintiff
16
17
18
19
20
21
22
23
24
25
26
27
28
      Stipulation and [Proposed] Order                -2-
      to Continue Preliminary Hearing
1                                                 ORDER
2            The Court, having received, read, and considered the parties’ stipulation, and good cause
3    appearing therefrom, IT IS HEREBY ORDERED that the Court adopts the parties’ stipulation in
4    its entirety as its Order. The Court specifically ORDERS that the preliminary hearing, currently
5    set for March 9, 2020 at 2:00 P.M., be VACATED and CONTINUED to March 13, 2020 at 2:00
6    P.M., in front of this Honorable Court.
7
8    Dated: March 6, 2020
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      Stipulation and [Proposed] Order              -3-
      to Continue Preliminary Hearing
